DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 11-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gu et al et al. (US 2017/0373175, cited by the applicant).

    PNG
    media_image1.png
    634
    705
    media_image1.png
    Greyscale

Fig. 3G of Gu et al.
Regarding claims 1, 11 & 17, Gu et al (i.e. FIG. 3G) disclose a heterojunction bipolar transistor (HBT 300) module (§0051) and method of manufacturing (Figs. 3A-3G) a heterojunction bipolar transistor comprising:

Forming a base (304) having a first side and a second side opposite the first side, the first side coupled to the second side of the emitter (302);
Forming a collector (306) coupled to a second surface (bottom surface, Fig. 3G) of the base (304) opposite the first surface (top surface) of the base (304);
Forming a dielectric covering (a passivation layer 318 providing electrical isolation, and formed of silicon dioxide (SiO2), silicon nitride (SiN), polyamide, i.e. formed of dielectric materials, §0033) at least some portions of the collector not coupled to the base; and
Forming a base contact coupled to the second surface of the base and adjacent to the dielectric covering at least some portions of the collector (see Fig. 3G above), the base contact (310) proximate to a base-collector junction (see Fig. 3G) and per claims 2, 12 & 18 the HBT further comprising a collector contact (316) coupled to the collector (306) and an emitter contact (324) coupled to the emitter (302) and per claim 3, 13 & 20, further comprising a dielectric layer (318) isolating the base (contact 310), collect (contact 316) and emitter (contact 316) contacts (see Fig. 3G) and per claims 4 & 12, the emitter contact (316) provides access to the emitter on the same side (bottom side) of the base (304) as the base contact (310) and per claim 5, 14 & 19, further comprising a substrate (322), wherein the emitter contact (324) is coupled to the substrate (322) wherein per claim 6, the substrate (322) is made of silicon and wherein per claims 7 & 15, the junction between the base and collector is substantially a same width (see Fig. 3G) as a junction between base and emitter and is substantially aligned with the emitter (§0024) and per claim 8, the HBT is a component of a radio frequency . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 10, 16, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al.
Regarding claims 9 & 23, Gu et al discloses the claimed invention, and although is not explicit about 5G application. It would have been obvious to a person of bc and fmax as shown in Figs. 4A and 4B of Gu et al.) are all matching up to the standard. Further per claim 22, it would have been obvious to connect the HBT power amplifier module of Gu to an antenna since Gu proposed a radio transmitter application of the HBT RF power amplifier (§0038), RF transmitters inherently requires an antenna for transmission of RF signals. 
Also according to claims 10, 16 & 21, although a second base contact is not shown in Fig. 3G of Gu, it would have been an obvious addition to Gu’s transistor to have a second base contact for a physical symmetry of the transistor, this would reduce the base contact resistance because of two contacts in parallel and also would provide ease of connectivity because of symmetric contacts from both sides.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone 


/HAFIZUR RAHMAN/Examiner, Art Unit 2843